Name: 2009/738/EC: Commission Decision of 5 October 2009 repealing Directive 2009/124/EC amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, theobromine, Datura sp., Ricinus communis L., Croton tiglium L. and Abrus precatorius L. (notified under document C(2009) 7705) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  iron, steel and other metal industries;  agricultural activity;  deterioration of the environment
 Date Published: 2009-10-06

 6.10.2009 EN Official Journal of the European Union L 262/54 COMMISSION DECISION of 5 October 2009 repealing Directive 2009/124/EC amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, theobromine, Datura sp., Ricinus communis L., Croton tiglium L. and Abrus precatorius L. (notified under document C(2009) 7705) (Text with EEA relevance) (2009/738/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (1), and in particular Article 5a thereof, Having regard to Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (2), and in particular Article 11(3) thereof, Whereas: (1) Article 8 of Directive 2002/32/EC provides that measures adapting Annex I to that Directive are designed to amend non-essential elements of that Directive and are therefore to be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3) thereof. (2) Article 5a of Decision 1999/468/EC provides that the draft measures are to be submitted for scrutiny by the European Parliament and the Council and that the period for scrutiny is to be 3 months from the date of referral to them. (3) The draft Commission Directive amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, theobromine, Datura sp., Ricinus communis L., Croton tiglium L. and Abrus precatorius L. was referred to the European Parliament and the Council on 28 July 2009. (4) Commission Directive 2009/124/EC of 25 September 2009 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, theobromine, Datura sp., Ricinus communis L., Croton tiglium L. and Abrus precatorius L. (3) was erroneously adopted before the expiry of the scrutiny period. (5) It is therefore appropriate to repeal Directive 2009/124/EC without delay, HAS ADOPTED THIS DECISION: Article 1 Directive 2009/124/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 184, 17.7.1999, p. 23. (2) OJ L 140, 30.5.2002, p. 10. (3) OJ L 254, 26.9.2009, p. 100.